OFFICE   OF THE ATTORNEY    GENERAL   OF   TEXAS
                   AUSTIN
fktotdoa13 of the bt               reular

         %I0     tnutOO8     Of    th8   8&OOlm     UrthOP-
iaced
    to 8p ly tar hid ux&r                   the prmidorm
of thi8 b e &Id1 SOti to the fit&e ti&lfJr-
lntolBlent of mblfo lnmtruotlon on foma
          Odb7       saldanthtity 8llstortha
           employedLa the 8ohoola6@fdng
tJl0xoatlalJM1ary,ex~awe mdtrria-
ky ot enah to theruitb UI ~teadzal
atateiwt     0) b&otod   rooeiptsuxl expeaaL
-8,       tho lOl&fhOf t8FEm 8U& OthOP
infermat:oa as pa7 be           , ard the
strto    SupsrlnteBlont,        e airootion
ef the Jointtegislatito     Adriwq comdttee
8x&y,aubjoot to tho ~WiaiOnS                      Of thi8 Ad,
@‘&Ultt0 th@ 8&0018UGh    W-t                         Of t-hi.8
fund, 8s till,ritla  *ho Mato                 rad County
8taibiblf3funl8, tOgOther. with                   fh0 'l-1
fuMe,8~lntal.nth0Wh0010+*.                            Ro-
ridad, a180, th6t all rid gTaUtedOut Of
thofunda harelaprwlded    ntmllbe allot-
tab only on thebaei8 of neoa,bMoaapon
                   o feM h
l p r o p o F b =wJf     districto sk lng
fo ra lxfo7r omf . fbO8~puocrti~   ehall
bo suern TV by the Camtat &uparinfeabe8It,
    eslaant      a al
                    lo r etuO
                            yfth e
                                 b o a ro ac
P        tee8   Of   esoh   Of    tbs 8ohOO18 ap&dM
                for aid.  Al1aIdgrult.d   altoi the
                tum&QPariAdshal1bo8l1attodonly
                onrhebaalsofmedb88adoplm8rl
                8ppWOd b-t      Of *WI% di4tFiet s8k-
                iogforukyrmofdd,sxdetar
                o th o niss          p widea        in th i8 &    ? , l l l*

                It is oloar tho lpnyege                       of tUe     Oeotion %a




wher0 in the           Act    to shhora diimnmt                 Dsalh$.
                To f&xl nothing in the                  Act     that~oaldrqalm
08' ofa  piU'&t   th0 OEdSoiOll   Ot fh0 it-   Of l'tJm+t8                              fOr
per capita   tmmsrwred     pupila   and vei are not thorotm
at llborty to dAsroL;rrrdthe plala roqsdmn3ti                                of Seotion
13.
                    oOnStn8Cfion rOI=lm 8 h-p
                If' thb                               UpOn t&o
8OhOOl   l'W0:~    8UCh itlI3li~ibltJ t8'UkIYf43P9,
                                                 8uth Mat
do%8   not jU8t    (LdiSl'e@bZ'd Of the 8htllt6.    %!hO TiSdOm
of tha 8totut.a Y 8 for the Legialatum.      Bosidee, other
~WiEiO~          Of      tm     ht     57      t-     cik8'ttOf   CO&      dkEot:GXl.
60 refer eepocicrllyto that gmnI8Ion confalmed In 8oc-
tlon4*thatrhcwo    xmuwalor   art-Ory:COIEi%tiOIl8
OOWO      00   SOtUb          iocrOD88      'i?l OlWOlllpamt      , aZi odjU6+lU3Zht
as to the mrber of toaebore m&y bo mule laythe t3kte
Euporinteldent on approval of said Jolmt LogI8latlto
Mv%aorp  Cotmlttooonotto excecxltho teacher-gmpilloed
-prwlded bssein.'
                A&Cl,          the li8t and          iniOr6xLtioa        rOqub3d        of 6
SChOOi     6atkbg        RpplicatiOn           for   pid, 0zmW          8@@tiOa    %s    Of
t&0 &t,18   fO8' the fnf~lPatiOD8Ui @dSZlW        Of t&O
6upsrlntonbont aal tha Coldtteo      la fho 5ttor.of
gruatlng aid or any klxkiQndsr uLo&t,aal         &resum%b1y
tha appllat    SohO     CuBloloEdn~suoh 1teE or rfW3ipt8
Till not 8um3r th@Jre~ the J?rop6rwmsJderat1ontill
be glton to t&o 1tst a?I4 lnPor5tlon awozqa8yln.g the
W    by th0 UlthOl-itie    ill 6UCh tUlTW'  86 t0 d0 fbll
Oquity ani jU8tiCO   t0 tb0 8p'j3~iClUlt S&001.

           ?hiO bOiJlg CM8 Cc&3truCtiOD  Of th0 8tatUta,
1e bos to &&V&e that it 18 the 0        OXlOf thi8 depPrf-
mollt the supmlnta~ont    and col=lP too ail exaead thosr
authority lud3reedDgap~lceult8                                rorellt toondtt.rla
i+3Si Of       t~tdpt8          Of    PI'   OafltO     fO8' pt#h3        frEllSfS?'Fd
in from irroli@lo    di8triOt8   fiou   tholr lirt 8ti Pp-
pllo.aWon for o&l.




OS-Ml